DETAILED ACTION
Applicant’s amendments to the claims filed 08/06/2018 is acknowledged.
Claims 1, 2, 3, 95-97 and 99 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 95 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
The instant claims are drawn a binding protein comprising “one or more amino acid conservative substitutions” which doesn’t affect activity. The instant specification does not provide any guidance on which amino acids can be altered and not affect binding activity. As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked. E.g., De Genst et al., Dev Comp Immunol 2006; 30:187-98. “Shuffling” of the VL (or less commonly the VH) had also been used to improve affinity of a parent antibody in certain instances. But the procedure generally required a "dominant" VH (i.e., a VH that is primarily responsible for antigen specificity). E.g., Yoshinaga et al., J. Biochem 2008; 143:593-601.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The claims and specification provides some guidance on a consensus sequence within certain CDRs, however the claims as written encompass a broad scope of alterations or variants thereof at any position to any amino acid. The number of possible combinations of CDR1 variants, CDR2 variants, and CDR3 variants for each polypeptide would be multifactorial for both VH and VL chains.   As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity. But the specification does not describe what residues within the CDRs confer the binding activity claimed. Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising the specified CDRs.
Although Applicants may argue that it is possible to screen for antibodies which can bind to the desired antigens, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.”
In view of the prior art teaching, mentioned above, that variations within the CDRs render antigen binding unpredictable, one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of variant single domain variable antibodies recited in the instant claims. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.  Applicant is invited to amend the claims the elected species and to recite any substitutions made within the claimed CDR regions be defined by position and amino acid to obviate this rejection.

Claim 97 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating, does not reasonably provide enablement for a method of prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The nature of the invention is such that the composition of the instant claims must have a therapeutic benefit and be able to prevent a tumor from forming in a patient, much like a vaccine. The art teaches that a vaccine must be prophylactic (Stedman's Medical dictionary, 2000, lines 1-3). The specification does not provide any teachings of the prophylaxis of cancer, how to determine the individuals who will develop a particular cancer, nor how to effectively prevent said particular cancer type before occurrence. Thus, one of skill in the art would not be able to use the composition of the invention as a preventing vaccine without undertaking to determine how to select for individuals who will develop a particular cancer type before the said cancer occurs in the individual. An effective therapeutic protocol for the treatment or prevention of the formation of a tumor is subject to a number of factors, which enter the picture beyond simply the administration of the binding proteins.
Predicting whether an individual is at risk for developing cancer is a very unpredictable art. Several factors play a role including, genetic makeup, environmental factors, age, diet, etc. For example Apantaku et al. (Breast cancer diagnosis and screening, American Family Physician 2000) reveals that most women with breast cancer have no identifiable risk factors. Although drawn to breast cancer it is relevant to the unpredictability in the art of identifying patients at risk for developing cancer. The reference further teaches that women who have pre-menopausal first-degree relatives with breast cancer have a three- to four fold increased risk of developing breast cancer than women who do not. The risk factor of their having second-degree relatives with breast cancer has not been quantified. The reference further teaches that genetic testing is controversial and raises issues about the reliability of tests and the use made of test results. A woman who tests negative for a particular mutation may still be at risk for developing breast cancer from a sporadic mutation or a preexisting unidentified mutation. False negative results are also possible. The reference then goes on to detail factors that may be involved with increased risk of breast cancer and suggests change of diet may alter personal risk factors. Although one group is identified as being at increased risk, there is no teaching of how or when to begin an intervention protocol. A review of Martin et al (Journal of the National Cancer Institute, Vol.92, No. 14: pp.1126-1135, July 19, 2000) reveals that it is hoped that identification of genetic and environmental factors that contribute to the development of breast cancer will enhance prevention effects. The reference reviews the state of the art of breast cancer genetic components of susceptibility to breast cancer from the standpoint of both human genetics and rat models (see abstract). The reference specifically states that despite numerous studies published to date, the role of modifier genes in breast cancer susceptibility remains to be elucidated. The resolution of ambiguous results will require further carefully designed studies with sufficient sample sizes to detect small effects. The reference concludes that great strides have been made in determining the disease etiology but that further investigation is necessary and that these studies will be crucial to evaluate the importance of new genes involved in breast cancer etiology so that scientists can define better therapies and cancer prevention (p. 1132, col 1) Finally, there is no teaching of how or when to begin an intervention protocol. It is clear from the teachings of this reference that the art of identifying an individual at risk for malignant growth is a developing but as yet undeveloped art. The reference provides no guidance on how to determine which patients are at risk or when to administer treatment in order to inhibit the malignant cell growth for which the individual is at risk.
These references clearly point to the undeveloped nature of the art of reading cancer markers for the assessment of the probability of developing cancer and do not teach what interventions would have a reasonable expectation of success nor teach when or how those protocols should be administered.  Applicant is advised to amend the claims to a method of treating, not preventing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 95-97 and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,266,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of US Patent 10,266,608 are both drawn to binding proteins comprising the same structure and targeting the same antigens (cMET and EGFR).

Claims 1, 2, 3, 95-97 and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,519,251. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of US Patent 10,519,251 are both drawn to binding proteins comprising the same structure and targeting the same antigens (CTLA-4 and PD-1).

Conclusion
Claims 1, 2, 3, 95-97, 99 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/Primary Examiner, Art Unit 1643